Citation Nr: 1301942	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  11-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to May 26, 2010, for the grant of an increased rating for hepatitis C.
 
2.  Entitlement to an effective date prior to March 27, 2009, for the grant of service connection for right lower extremity edema. 

3.  Entitlement to an effective date prior to March 27, 2009, for the grant of service connection for left lower extremity edema. 

4.  Entitlement to special monthly compensation (SMC) at a higher rate. 

5.  Entitlement to service connection for heart disease. 

(The issue of entitlement to vocational rehabilitation and training under Chapter 31, Title 31, United States Code is the subject of a separate Board decision.) 



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to April 1970. 

This matter came to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2011 for further development

The issue of entitlement to a compensable rating for service-connected  hypertension has been raised by the record (specifically, in a statement dated in July 2011), but has not been adjudicated by the Agency of Original Jurisdiction. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case was previously remanded for the RO to furnish the Veteran with a statement of the case.  It appears that one was so issued, and the Veteran then filed a substantive appeal.  However, preliminary review of the claims file suggests that a number of pages of the statement of the case are missing.  Specifically, the file copy of the July 2011 statement of the case issued by the RO appears to be missing pages 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26 and 28.  

Appropriate action must be taken to associate the complete statement of the case with the claims file and to ensure that the Veteran has been furnished a complete copy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should take appropriate action to associate with the claims file a complete copy of the July 2011 statement of the case.  The RO should also forward a complete copy of the statement of the case to the Veteran.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

